Williams, J.*
(concurring)—Brittingham, a foreign corporation engaged in the business of leasing vehicles, purchased an automobile in the State of Washington for the purpose of leasing that vehicle to a third person.
The issue is whether the transaction was a retail sale qualifying Brittingham to recover against Szymanski's motor vehicle dealer's bond as a "retail purchaser." RCW 46.70.070. The Legislature has defined the characteristics of retail transactions in the retail sales tax law.
Leasing of personalty is a retail sale. RCW 82.04.050(4), see also Gandy v. State, 57 Wn.2d 690, 359 P.2d 302 (1961). A sale to a person who "purchases for the purpose of resale as tangible personal property in the regular course of business" is not. RCW 82.04.050(1). Therefore, because Brittingham purchased the vehicle for resale, or in this case, for lease, in the regular course of its business, the sale was not at retail and the dealer's bond, which is designed to protect only a retail purchaser, is not available to cover Brittingham's loss.

Judge Ward Williams is serving as a judge pro tempore of the Court of Appeals pursuant to CAR 21(c).